Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 21-22, and 24 are rejected under 35 USC 103(a) as being unpatentable over US 2017/0286820 Metso in view of WO 2017/136242 (as provided by Applicant in IDS 6/20/20, hereafter referred to as Georgia Tech). 

     As to claim 1, Metso discloses a system of detecting backscatter wave emissions (para [0020] " ... receiving from the passive RFID tag a backscattered radio frequency signal") from a set of data sources (passive sensors 10-1 to 10-3, Fig.6; para [0030] " ... a plurality of RFID sensor 
tags ... "), the system comprising: a computerized reader (RFID reader 11, Fig. 6; entire figure, Fig. 4; para [0095] "A general block diagram of an exemplary RFID reader is illustrated in FIG. 4.") in communication with a computer processor (411 DSP, Fig. 4 ; para [0096] "The control section 41 (e.g. a microprocessor) may usually include a digital signal processing (DSP) block 410 ... ")and memory (412 Memory, Fig. 4; para [0096] " ... a memory block 412 ... ") the reader 
a plurality of tag devices (passive sensors 10-1 to 10-3, Fig. 6; para (0030] " ... a plurality of RFID sensor tags ... "), wherein the tag devices comprise: 
at least one sensor assembly (32 Sensor, Fig. 2A; para (0076] " ... a sensing element 32 in FIG. 2A ... ") configured to gather data (para (0076] " ... sensed value ... "); 
a timer circuit (23 Clock generators, Fig. 2A; para [0075] " ... an oscillator 23 ... ") connected to the sensor assembly and configured to generate an output having a frequency response corresponding to the sensor assembly (para [0075] "When a tag is illuminated with an RF CW signal transmitted from the reader, the tag modulates the received signal and reflects a portion of it back to the reader. The RFID sensor is actuated using a radio frequency (RF) carrier wave (CW) signal transmitted from the reader 11.First, the RF signal is converted to DC voltage by a rectifier 22. The rectified voltage powers up an oscillator 23, which produces a low frequency sinusoid signal fOSC at its output. Finally, the oscillation signal fOSC is fed to the backscatter modulator 24 to realize the backscattering principle." para [0076] "In exemplary embodiments, a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A) is configured to be an elementary part of an oscillating circuit of a tag oscillator such that the modulation frequency output from the oscillator is dependent on a sensed value, i.e. a value range of sensed quantity is mapped to an oscillation frequency range."); 
an antenna (para [0074] "In the illustrated example the RFID tag 10 may comprise an antenna 21 directly matched to the tag's front end impedance (matching circuit is not shown) to 
However, Metso does not disclose an array of antennas each connected to the output of the timer circuit such that the output of the timer circuit modulates backscatter wave emissions from the array.
However Georgia Tech discloses an array of antennas emitting backscatter waves emissions (para (0024) "The Van Atta array reflector 120 includes (in the embodiment shown) five linear patch antennas 122a-122e. Two of the linear patch antennas 122d and 122e are oriented 180. from the remaining linear patch antennas 122a, 122b, and 122c to make wire lengths shorter. Each linear patch antenna includes a plurality of patch antenna elements 130, each having a first port 134 extending outwardly therefrom in a first direction and a second port 136 extending outwardly therefrom in a second direction that is orthogonal to the first direction. Each first port 134 is connected to a conductive line 124 that is electrically coupled to all of the first ports 134 of that array and that is electrically coupled to all of the second ports 136 of an array that is spaced apart from that array. Thus in the embodiment shown, array 122a is electrically coupled to array 122e and array 122b is electrically coupled to array 122d. Array 122c is not coupled to any other arrays in this example. The wire lengths are chosen so that the phase relations between the emitted signals from each array are such that they add constructively 
It would have been obvious to a person of ordinary skill in the art to replace to the single antenna in the tag of Metso with the array of antenna as per Georgia Tech since having an array, as opposed to a single antenna, allows receiving at multiple antennas for higher quality signal by combination, and transmitting from multiple antennas with high gain and towards desired direction (Georgia Tech, para [00221). 

Regarding Claim 2: Metso and Georgia Tech discloses the system according to Claim 1, and Metso further discloses wherein the timer circuit frequency modulates backscatter wave emissions from the array (para [0075) "The rectified voltage powers up an oscillator 23, which produces a low frequency sinusoid signal fOSC at its output. Finally, the oscillation signal fOSC is fed to the backscatter modulator 24 to realize the backscattering principle. The modulator 24 modulates the signals, and those going back to the antenna 21 depend on the matching between the antenna and the rectifier 22/modulator 24. As a consequence, there are sidebands or subcarriers fCW-fOSC and fCW+fOSC in the signal backscattered from the sensor, as illustrated in the FIG. 3A, fCW and fOSC represent the carrier frequency and oscillation frequency, respectively The sidebands or subcarriers are offset from the carrier fCW by the oscillation frequency fOSC. The oscillation frequency fOSC may also be referred to as a backscattering modulation frequency or a subcarrier frequency."). 


Metso and Georgia Tech discloses the system according to Claim 1, and Metso further discloses wherein the tag devices are positioned within an interrogation range of the transmitter of the reader (para (0025)-(0027) "In an embodiment, the method comprises on the RFID reader side of the system making an inventory of passive RFID sensor tags within a reading range of the RFID reader; receiving session identities of the passive RFID sensor tags within the reading range of the RFID reader. .. "). 

Regarding Claim 4: 
Metso and Georgia Tech disclose the system according to Claim 1, and Metso further discloses wherein the antennas reflect an incident wave transmission from the transmitter back to the receiver (para [0075) "When a tag is illuminated with an RF CW signal transmitted from the reader, the tag modulates the received signal and reflects a portion of it back to the reader."), and wherein the receiver is connected to the computer processor to identify a frequency shift (para [0098) " .. .frequency shift ... ") relative to the incident wave transmission (para 
(0098) "According to an aspect of the invention the reader 11 may be arranged to detect the value of the sensed quantity based on the instantaneous oscillation frequency fOSC. Thus, no Access command or reading of the tag memory is needed for reading an actual sensor value. For example, a frequency fosc acquisition entity 405 may be provided to derive the lose or a parameter representing it from the received backscattered signal. This information may be provided further to the control section 41 as illustrated by a signal 416. The entity 405 may optionally derive and provide further information regarding the received backscattered signal, such as a received signal level, a signal/noise ratio (SNR) of the received signal, etc. The fosc 

Regarding Claim 5: 
Metso and Georgia Tech disclose the system according to Claim 4, and Metso further discloses wherein the frequency shift corresponds to the frequency response of the output (para [0076) " .. .fOSC.") from the timer (para [0076) "The rectified voltage powers up an oscillator 23, which produces a low frequency sinusoid signal fOSC at its output. Finally, the oscillation signal fOSC is fed to the backscatter modulator 24 to realize the backscattering principle; para [0098] " .. .frequency shift between few and fcw+-fosc ... ").

Regarding Claim 6: 
Metso and Georgia Tech disclose the system according to Claim 1, and Metso further discloses comprising a respective energy harvester providing power to each of the tag devices (para (0078] "There may also be additional energy storage 35A (such as a capacitor with large capacitance) for harvesting and storing a larger amount of energy from the received RF power over a longer period of time."). 


     Metso and Georgia Tech disclose the system according to Claim 1, and Metso further discloses wherein the sensor comprises at least one structure (para [0076] " ... an elementary part ... ") having an oscillation frequency detected by the timer (para (0076] "The clock frequency generation 23 may be realized with an oscillator whose frequency is dependent on a sensed value. This enables the sophisticated features of RFID and the possibility to measure external quantities without AD conversion. In exemplary embodiments, a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A) is configured to be an elementary part of an oscillating circuit of a tag oscillator such that the modulation frequency output from the oscillator is dependent on a sensed value, i.e. a value range of sensed quantity is mapped to an oscillation frequency range."). 

Regarding Claim 9: 
     Metso and Georgia Tech discloses the system according to Claim 7, and Metso discloses wherein the oscillation frequency of the structure in the sensor is variable according to environmental conditions (para (0076] "In exemplary embodiments, a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A) is configured to be an elementary part of an oscillating circuit of a tag oscillator such that the modulation frequency output from the oscillator is dependent on a sensed value, i.e. a value range of sensed quantity is mapped to an oscillation frequency range."; para (0133] "For example, a sensor tag 10 may provide as a sensor value an indication whether a specific criterion is met in the measure quantity. For example, a sensor tag having a gas leakage sensor element may give only an on/off indication of a monitored surrounding gas. This kind of on/off signal can reach longer distance than a signal with accurate 

     Regarding Claim 10: 
Metso and Georgia Tech disclose the system according to Claim 1, and Georgia Tech further discloses wherein the array of antennas reflects an incident wave transmission from the reader back to the receiver as the backscatter wave emissions in a cross-polarized state 
(para (0022] "Additionally, Van Atta reflectarrays exhibit cross-polarization, in which the reflected signal is cross polarized with respect to the impinging reader wave."). 

Regarding Claim 11: 
     Metso and Georgia Tech disclose the system according to Claim 1, and Georgia Tech further discloses wherein the backscatter wave emissions from the tag devices is re-emitted at maximum gain (para (0022] " ... high gain ... ") in the direction of the reader, in a retrodirective manner (para (0022] "As shown in FIG. 1, an existing Van-Atta reflectarray 10, includes an array of antennas, interconnected in symmetrical pairs (with reference to an axis or center of symmetry, in the middle of the structure). When all of the connecting lines are of identical electrical lengths, the structure induces in-phase re-emission of a received wave 14 in the same direction as the impinging reader wave 12. The boresight of this high gain structure is therefore consistently directed towards the reader, regardless of its position, within a wide angular range. This enables the Van-Atta structure with a unique combination of high and theoretically isotropic radar cross section 


Regarding Claim 12: 
     Metso and Georgia Tech disclose the system according to Claim 1, and Metso further discloses wherein the reader is a frequency modulated continuous wave transmission device (para (0076] "The modulator 24 modulates the signals, and those going back to the antenna 21 depend on the matching between the antenna and the rectifier 22/modulator 24. As a consequence, there are sidebands or subcarriers fCW-fOSC and fCW+fOSC in the signal backscattered from the sensor, as illustrated in the FIG. 3A, fCW and fOSC represent the carrier frequency and oscillation frequency, respectively The sidebands or subcarriers are offset from the carrier fCW by the oscillation frequency fOSC. The oscillation frequency fOSC may also be referred to as a backscattering modulation frequency or a subcarrier frequency."; para (0094] "Generally, an RFID reader is a specialized radio transmitter and receiver. Like all such devices, the reader must generate signals at a carrier frequency fCW (e.g. around 800-950 MHz for typical UHF devices) and modulate this carrier signal to convey information to the tags. For passive tags, the reader may energize the tags with energy, receive the results and frequently handle the low­level anti-collision algorithms that allow the reader to read more than one tag at a time. In simple RFID systems, the reader's RF signal is a continuous wave (CW) signal or a pulsed on-off signal; in more sophisticated systems, the reader's RF signal can contain commands to the tag, instructions to reader write tag's memory.").

Regarding Claim 21: 

a plurality of tag devices (para (0030] ". a plurality of RFID sensor tags ... "), wherein the tag devices each comprise: 
a power circuit (para (0078] ''There may also be a power supply 35 (such as a rectifier 22) for generating appropriate operating voltage(s) for the circuitry from the received RF power.") comprising an energy harvesting and storing device (para [0078] "There may also be additional energy storage 35A (such as a capacitor with large capacitance) for harvesting and storing a larger amount of energy from the received RF power over a longer period of time."); 
a modulation circuit (23 Clock generators, Fig. 2A; para (0075] " ... an oscillator 23.") connected to the sensor assembly and configured to generate an output having a frequency response that is unique for each respective one of the tag devices (para [0075] "When a tag is illuminated with an RF CW signal transmitted from the reader, the tag modulates the received signal and reflects a 
an antenna (para [0074] "In the illustrated example the RFID tag 10 may comprise an antenna 21 directly matched to the tag's front end impedance (matching circuit is not shown) to communicate with an RFID reader 11.") connected to the output of the modulation circuit such that the output of the modulation circuit controls frequency modulation of backscatter wave emissions from the array (para [0075] "Finally, the oscillation signal fOSC is fed to the backscatter modulator 24 to realize the backscattering principle. The modulator 24 modulates the signals, and those going back to the antenna 21 depend on the matching between the antenna and the rectifier 22/modu! ator 24. As a consequence, there are sidebands or subcarriers fCW-fOSC and fCW+fOSC in the signal backscattered from the sensor) wherein the antenna reflects an incident wave transmission from the reader back to the receiver as the backscatter wave emissions (para [0075] "When a tag is illuminated with an RF CW signal transmitted from the reader, the tag modulates the received signal and reflects a portion of it back to the reader."). 
However, Metso does not disclose: 
an array of antennas each connected to the output of the modulation circuit, 

However Georgia Tech discloses an array of reflecting antennas (para [0024] "The Van Atta array reflector 120 includes (in the embodiment shown) five linear patch antennas 122a-122e. Two of the linear patch antennas 122d and 122e are oriented 180. from the remaining linear patch antennas 122a, 122b, and 122c to make wire lengths shorter. Each linear patch antenna includes a plurality of patch antenna elements 130, each having a first port 134 extending outwardly therefrom in a first direction and a second port 136 extending outwardly therefrom in a second direction that is orthogonal to the first direction. Each first port 134 is connected to a conductive line 124 that is electrically coupled to all of the first ports 134 of that array and that is electrically coupled to all of the second ports 136 of an array that is spaced apart from that array .. Thus in the embodiment shown, array 122a is electrically coupled to array 122e and array 122b is electrically coupled to array 122d. Array 122c is not coupled to any other arrays in this example. The wire lengths are chosen so that the phase relations between the emitted signals from each array are such that they add constructively in the direction of the incoming signal. Because port 136 is orthogonal to port 134, the reflected signal has a polarization that is different from the polarization of the incident signal - which allows querying devices to distinguish between an actual returned signal and a backscatter signal more easily.") 
Georgia Tech also discloses the reflecting comprises cross-polarizing the backscatter wave transmission relative to the incident wave transmission (para [0022] "Additionally, Van Atta reflectarrays exhibit cross-polarization, in which the reflected signal is cross polarized with respect to the impinging reader wave.") 


Regarding Claim 22: 
     Metso and Georgia Tech disclose the system according to Claim 21, and Georgia Tech further discloses wherein the backscatter wave emissions from the tag devices are re-emitted at maximum gain (para [0022) " ... high gain ... ") in the direction of the reader, in a retrodirective manner (para [0022) "As shown in FIG. 1, an existing Van-Atta reflectarray 10, includes an array of antennas, interconnected in symmetrical pairs (with reference to an axis or center of symmetry, in the middle of the structure). When all of the connecting lines are of identical electrical lengths, the structure induces in-phase re-emission of a received wave 14 in the same direction as the impinging reader wave 12. The boresight of this high gain structure is therefore consistently directed towards the reader, regardless of its position, within a wide angular range. This enables the Van-Atta structure with a unique combination of high and theoretically isotropic radar cross section (RCS) and thus the trade-off between high RCS (for large structures) and isotropic RCS behavior (for small structures) no longer applies."). 

Regarding Claim 24: 
.






s 14 and 23 are rejected under 35 USC 103(a) as being unpatentable over Metso, in view Georgia Tech, in further view of the article titled "24GHz active retrodirective antenna array" by Hong et al (hereinafter 'Hong' and of record in Applicant’s IDS filed 6/20/20).

Regarding Claim 14: 
     Metso discloses a tag device (para [0021) " ... passive RFID tag ... ") for use in a backscatter wave emission reading system (para [0075) "As discussed above, the passive RFID tags utilize the modulated backscattering principle for communication."), the tag device comprising: 
a power circuit (para [0078) "There may also be a power supply 35 (such as a rectifier 22) for generating appropriate operating voltage(s) for the circuitry from the received RF power."); 
at least one sensor assembly (para [0076) "a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A)") configured to gather data from an environment (para [0133) "For example, a sensor tag having a gas leakage sensor element may give only an on/off indication of a monitored surrounding gas."); 
a timer circuit (para [0075) " ... an oscillator 23 ... ") connected to the sensor assembly and configured to generate an output having a frequency response corresponding to the sensor assembly (para [0076) "In exemplary embodiments, a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A) is configured to be an elementary part of an oscillating circuit of a tag oscillator such that the modulation frequency output from the oscillator is dependent on a sensed value, i.e. a value range of sensed quantity is mapped to an oscillation frequency range."); 
an antenna (para [0074) "In the illustrated example the RFID tag 10 may comprise an antenna 21 directly matched to the tag's front end impedance (matching circuit is not shown) to communicate with an RFID reader 11 ... ") positioned to reflect an incident wave transmission 
However, Metso does not disclose: 
an array of antennas positioned to reflect an incident wave transmission having a resonant frequency in the Ku band, wherein each antenna is connected to the output of the timer circuit such that the output of the timer circuit modulates backscatter wave emissions from the array of antennas, wherein the array of antennas arc connected to the power circuit. 

It would have been obvious to a person of ordinary skill in the art to replace to the single antenna in the tag of Metso with the array of antenna as per Georgia Tech since having an array, as opposed to a single antenna, allows receiving at multiple antennas for higher quality signal by combination, and transmitting from multiple antennas with high gain and towards desired direction (Georgia Tech, para [00221).

Hong discloses an array of antennas positioned to reflect an incident wave transmission having a resonant frequency in the Ku band (pp 1785 col left "A 24 GHz active Van Ana planar antenna array proposed .. .is designed and demonstrated"; pp 1786 col left "The backscattering field pattern of the fabricated active retrodirective array ... "). 
It would have been obvious for a person of ordinary skill in the art to have the resonant frequency of the antenna array of Metso as modified by Georgia Tech in the Ku band as per Hong since it is one of the well known methods of designing retroactive antenna array. 

Regarding Claim 23: 
Metso and Georgia Tech disclose the system according to Claim 22 but they do not disclose further comprising transmitting the incident wave transmission from the reader device at a resonant frequency of at least 24GHz. 
Hong discloses an array of antennas positioned to reflect an incident wave transmission having a resonant frequency (entire figure, Fig. 2, pp 1785 col right "The return loss was< -20dB at the centre frequency of 24.3GHz, with a 10dB bandwidth of 2.7%") of 24 GHz (pp 1785 col left "A 24 GHz active Van Ana planar antenna array proposed ... is designed and demonstrated"; pp 1786 col left "The backscattering field pattern of the fabricated active retrodirective array ... "). 
It would have been obvious for a person of ordinary skill in the art to have the resonant frequency of the antenna array of Metso as modified by Georgia Tech of at least 24 GHz as per Hong since it is one of the well known methods of designing retroactive antenna array.

Claims 15 and 19-20 are rejected under 35 USC 103(a) as being obvious over Metso, in view Georgia Tech, in further view of US 2007/0126585 A 1 to Okunev et al. (hereinafter 'Okunev'). 

Regarding Claim 15: 
Metso discloses a computerized method (para [0018) " ... a method ... ") of retrieving backscatter emissions (para [0020) "receiving from the passive RFID tag a backscattered radio frequency signal") from a plurality of tag devices (para [0030) "a plurality of RFID sensor tags"), comprising: 
positioning the plurality of tag devices within an interrogation range of a reader(para [0025)-[0027) "In an embodiment, the method comprises on the RFID reader side of the system making an inventory of passive RFID sensor tags within a reading range of the RFID reader; receiving session identities of the passive RFID sensor tags within the reading range of the RFID reader ... ".), the tag devices each a antenna (para [0074) "In the illustrated example the RFID tag 10 may comprise an antenna 21 directly matched to the tag's front end impedance (matching circuit is not shown) to communicate with an RFID reader 11 ... "); 
measuring an oscillation frequency of a sensor in at least one selected tag device (para [0076) "In exemplary embodiments, a sensing element (e.g. as illustrated by a sensing element 32 in FIG. 2A) is configured to be an elementary part of an oscillating circuit of a tag oscillator such that the modulation frequency output from the oscillator is dependent on a sensed value, i.e. a value range of sensed quantity is mapped to an oscillation frequency range."); 

frequency modulating the incident wave transmission with the oscillation frequency of the sensor to form a backscatter wave transmission from the selected tag device (para [0075] "The rectified voltage powers up an oscillator 23, which produces a low frequency sinusoid signal fOSC at its output. Finally, the oscillation signal fOSC is fed to the backscatter modulator 24 to realize the backscattering principle. The modulator 24 modulates the signals, and those going back to the antenna 21 depend on the matching between the antenna and the rectifier 22/modulator 24. As a consequence, there are sidebands or subcarriers fCW-fOSC and fCW+fOSC in the signal backscattered from the sensor, as illustrated in the FIG. 3A, fCW and fOSC represent the carrier frequency and oscillation frequency, respectively."); 
reflecting the backscatter wave transmission at a modulated frequency from the antenna in the selected tag device (para [0075] "When a tag is illuminated with an RF CW signal transmitted from the reader, the tag modulates the received signal and reflects a portion of it back to the reader."), 
and receiving backscatter wave transmission from the antenna at a respectively modulated frequency in the antenna in a reader device 
(para [0095] "The receiver receives the analog back-scattered signals from the sensor 10 via the antenna ANT."). 
However, Metso does not disclose: 
the tag devices each having multiple reflecting antennas; 
plurality of corresponding antennas in a reader device; 

However Georgia Tech discloses an array of reflecting antennas (para [0024] "The Van Atta array reflector 120 includes (in the embodiment shown) five linear patch antennas 122a-122e. Two of the linear patch antennas 122d and 122e are oriented 180 degrees from the remaining linear patch antennas 122a, 122b, and 122c to make wire lengths shorter. Each linear patch antenna includes a plurality of patch antenna elements 130, each having a first port 134 extending outwardly therefrom in a first direction and a second port 136 extending outwardly therefrom in a second direction that is orthogonal to the first direction. Each first port 134 is connected to a conductive line 124 that is electrically coupled to all of the first ports 134 of that array and that is electrically coupled to all of the second ports 136 of an array that is spaced apart from that array. Thus in the embodiment shown, array 122a is electrically coupled to array 122e and array 122b is electrically coupled to array 122d. Array 122c is not coupled to any other arrays in this example. The wire lengths are chosen so that the phase relations between the emitted signals from each array are such that they add constructively in the direction of the incoming signal. Because port 136 is orthogonal to port 134, the reflected signal has a polarization that is different from the polarization of the incident signal - which allows querying devices to distinguish between an actual returned signal and a backscatter signal more easily.") 
Georgia Tech also discloses the reflecting comprises cross-polarizing the backscatter wave transmission relative to the incident wave transmission (para [0022] "Additionally, Van Atta reflectarrays exhibit cross-polarization, in which the reflected signal is cross polarized with respect to the impinging reader wave.")

However, Metso as modified by Georgia Tech, still does not disclose: 
plurality of corresponding antennas in 3 rc3dcr device. 
However, Okunev discloses plurality of corresponding antennas in a reader device (para (0008] "The reader includes a plurality of antennas ... "). 
It would have been obvious to person of ordinary skill in the art to replace the single antenna in the tag reader of Metso as modified by Georgia Tech with the plurality of antennas as per Okunev since integration of multiple antennas can provide dramatically increased data rates and ranges of operation (para [0007], Okunev). 

Regarding Claim 19: 
Metso, Georgia Tech and Okunev disclose the computerized method according to Claim 15, and Metso further discloses comprising identifying the difference in a resonant frequency of the incident wave transmission and the modulated frequency of the backscatter wave transmission (para [0098] "According to an aspect of the invention the reader 11 may be arranged to detect the value of the sensed quantity based on the instantaneous oscillation frequency fOSC. Thus, no Access command or reading of the tag memory is needed for reading 

Regarding Claim 20: 
Metso, Georgia Tech and Okunev disclose the computerized method according to Claim 19, and Metso further discloses comprising utilizing the difference to isolate environmental data from respective sensors in respective tags (para (0098] "According to an aspect of the invention the reader 11 may be arranged to detect the value of the sensed quantity based on the instantaneous oscillation frequency fOSC."). 

Claims 13, 16 and 25 are rejected under 35 USC 103(a)  as being unpatentable over Metso, in view Georgia Tech, in further view Okunev, in further view of US 2012/0139704 A 1 to Sadr et al. (hereinafter 'Sadr'). 


Metso and Georgia Tech disclose the system according to Claim 1, but they do not disclose wherein the reader comprises corresponding antennas receiving backscatter wave emission from each antenna in the array in a multiple input-multiple-output (MIMO) scheme to determine an angle of arrival of the backscatter wave emissions. 
However, Okunev discloses the reader comprises corresponding antennas receiving backscatter wave emission from each antenna in the array in a multiple input-multiple-output (MIMO) scheme (para (0042] "In an embodiment, an integrated RFID/MIMO system includes (1) a plurality of RFID tags and (2) a reader having a plurality of antennas.") . 
It would have been obvious to person of ordinary skill in the art to replace the single antenna in the tag reader of Metso as modified by Georgia Tech with the plurality of antennas as per Okunev since integration of multiple antennas can provide dramatically increased data rates and ranges of operation (para (0007], Okunev). 
However, Metso as modified by Georgia Tech and Okunev still does not disclose: 
to determine an angle of arrival of the backscatter wave emissions. 
However, Sadr discloses calculating an angle of arrival (para (0054] " ... estimation of the angle of arrival. .. ") for the backscatter wave transmissions by monitoring the corresponding antennas of the reader device with a computer (para (0061] "In FIG. 7, a functional block diagram of a reader system (e.g., FIG. 6) including ... a signal processing subsystem (17-3) is shown."). 
It would have been obvious to a person of ordinary skill in the art to continuously calculate the angle of arrival of backscattering emissions from a plurality of tags at the reader device as per Sadr in the system of Metso as modified by Georgia Tech and Okunev since 

Regarding Claim 16: 
Metso, Georgia Tech and Okunev disclose a computerized method according to Claim 15, but they do not disclose further comprising: 
receiving, continuously and simultaneously at the reader device, distinct backscatter wave transmissions from the plurality of tag devices; 
and calculating, on a continuous basis, an angle of arrival for the backscatter wave transmissions by monitoring the corresponding antennas of the reader device with a computer. 
However, Sadr discloses: 
receiving, at the reader device, distinct backscatter wave transmissions (para (0039] "One of the antennas is selectively configured to transmit interrogation signals and the remaining antennas are configured to receive signals backscattered by RFID tags.") from the plurality of tag devices (para [0007] " ... locating one or more radio frequency identification (RFID) tags ... "); 
and calculating an angle of arrival (para (0054] " ... estimation of the angle of arrival. .. ") for the backscatter wave transmissions by monitoring the corresponding antennas of the reader device with a computer (para (0061] "In FIG. 7, a functional block diagram of a reader system (e.g., FIG. 6) including ... a signal processing subsystem (17-3) is shown."). 
It would have been obvious to a person of ordinary skill in the art to continuously calculate the angle of arrival of backscattering emissions from a plurality of tags at the reader device as per Sadr in the system of Metso as modified by Georgia Tech and Okunev since 

Regarding Claim 25: 
Metso and Georgia Tech disclose the system according to Claim 22, but they do not disclose wherein the reader comprises corresponding antennas receiving backscatter wave emission from each antenna in the array in a multiple input-multiple-output (MIMO) scheme to determine an angle of arrival of the backscatter wave emissions. 
However, Okunev discloses the reader comprises corresponding antennas receiving backscatter wave emission from each antenna in the array in a multiple input-multiple-output (MIMO) scheme (para [0042] "In an embodiment, an integrated RFID/MIMO system includes (1) a plurality of RFID tags and (2) a reader having a plurality of antennas.") . 
It would have been obvious to person of ordinary skill in the art to replace the single antenna in the tag reader of Metso as modified by Georgia Tech with the plurality of antennas as per Okunev since integration of multiple antennas can provide dramatically increased data rates and ranges of operation (para (0007], Okunev). 
However, Metso as modified by Georgia Tech and Okunev still does not disclose: 
to determine an angle of arrival of the backscatter wave emissions. 
However, Sadr discloses calculating an angle of arrival (para [0054] " ... estimation of the angle of arrival. .. ") for the backscatter wave transmissions by monitoring the corresponding antennas of the reader device with a computer (para (0061] "In FIG. 7, a functional block diagram of a reader system (e.g., FIG. 6) including ... a signal processing subsystem (17-3) is shown."). 


Claim 18 rejected under 35 USC 103(a) as being obvious over Metso, in view Georgia Tech, in further view Okunev, in further view of Hong. 

Regarding Claim 18: 
Metso, Georgia Tech and Okunev disclose the computerized method according to Claim 15 but they do not disclose further comprising transmitting the incident wave transmission from the reader device at a resonant frequency of at least 24 GHz. 
Hong discloses an array of antennas positioned to reflect an incident wave transmission having a resonant frequency of 24 GHz (pp 1785 col left "A 24 GHz active Van Ana planar antenna array proposed ... is designed and demonstrated"; pp 1786 col left "The backscattering field pattern of the fabricated active retrodirective array ... "). 
It would have been obvious for a person of ordinary skill in the art to have the resonant frequency of the antenna array of Metso as modified by Georgia Tech and Okunev of at least 24 GHz as per Hong since it is one of the well known methods of designing retroactive antenna array.



Regarding Claim 17: 
Metso, Georgia Tech, Okunev and Sadr discloses the computerized method according to Claim 16, and Sadr discloses further comprising: 
calculating a range (para [0078) " ... range d ... ") of an origin for the backscatter wave transmissions (para (0077) " ... the reader determines the distance to the RFID tag."); 
identifying a location of the origin with the angle of arrival and the range of the origin (para (0078) "From the range d and bearing theta, the tag location can be determined for the two dimensional example."); 
multiplexing the received backscatter wave transmissions (para (0053) "The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag .. "); 
and Metso discloses further comprising: 
identifying an originating tag for backscatter wave transmissions received during a time period (para [0021) " ... identifying the passive RFID tag ... "). 
However, Metso as modified by Georgia Tech, Okunev and Sadr still does the disclose: 
multiplexing the received backscatter wave transmissions according to identification of the originating tags; 

using the con\puter to pair respective backscatter wave transmissions with originating tags at respective origins to create a spatially multiplexed data set of backscatter wave data. 
However, Rose discloses: 
multiplexing the received backscatter wave transmissions according to identification of the originating tags (para (0058) "In this way, the tag may provide a unique identifier where time and location is appended to the tag ID in the reader''; para (0059) " ... the local server compares RFID tag identification information to a manifest..."; para [0060) "Further, it is to be understood that an RFID reader may receive a plurality of first messages, each message from an individual RFID tag.") 
transmitting multiplexed backscatter wave transmissions for the plurality of tags to the computer (para [0004) "The wirelessly-linked RFID readers may then transmit the tag information of various RFID tags to a local server.") 
using the computer to pair respective backscatter wave transmissions with originating tags at respective origins to create a spatially multiplexed data set (para (0059) " ... graphic view ... ) of backscatter wave data (para (0059) "At 2908, the local server receives the second message, and at 2910, the local server compares RFID tag identification information to a manifest. At 2912, the local server displays a location of the miner, either in tables, such as indicated at 150 in FIG. 1 and/or in a graphic view 152. The displays may include a mine map overlay, such that the graphic indicates in a map form the position and location of the RFID tag and thus the miner and/or equipment with the RFID tag.") 



Claim Objections
Claim 8 is objected to for depending upon a rejected base claim but would otherwise be allowable. The concept of the CNT having resistivity sufficient to set the oscillation frequency is not in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646